This is an application for a restraining order to prevent the defendant from removing from the premises described in the pleadings certain property and equipment and from refusing to deal in the plaintiff's products. The plaintiff alleges that on 11 April, 1923, it leased from Sessoms and Wood a certain lot in Edenton for a term of three years from 1 May, 1923, and thereafter from year to year not exceeding two years, subject to termination by the lessee at the end of the original term, or any subsequent period by a written notice of thirty days; that at the same time the parties entered into a license agreement by which the plaintiff permitted Sessoms  Wood to occupy the premises upon agreed terms, and that the defendant succeeded to the rights of Sessoms  Wood. It is further alleged by the plaintiff that the defendant thereafter executed and submitted to it a proposed lease for a term of ten years from 1 May, 1926, which, after acceptance, was duly registered, and that the defendant in disregard thereof afterwards notified the plaintiff that it was his purpose to sever the contractual relation *Page 790 
between them and to move the plaintiff's property from the premises. The defendant denied the execution of the ten-year lease and alleged that his only agreement with the plaintiff expired on 1 May, 1928.
The restraining order was continued and the defendant appealed. In this we think there was no error. The correspondence, exhibits and affidavits are not sufficiently definite for us to determine therefrom that the defendant is entitled as a matter of law to have the restraining order dissolved. The judgment is
Affirmed.